Per Curiam.
Plaintiff brought an action in Ramsey County District Court seeking to recover on a past-due promissory note. The trial court found defendants liable and judgment was entered accordingly. Two defendants appeal from the judgment and from an order denying a new trial.
*582Further recitation of the facts as found by "the trial court would serve no useful purpose as we have reviewed the record, briefs, and arguments presented herein and find no merit to the contentions raised by appellants.
Affirmed.